Jolley v Lando (2020 NY Slip Op 05340)





Jolley v Lando


2020 NY Slip Op 05340


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, WINSLOW, AND BANNISTER, JJ.


394 CA 19-01517

[*1]BENJAMIN L. JOLLEY, PLAINTIFF-RESPONDENT,
vAGOSTINHA R. LANDO, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


MICHAEL A. ROSENHOUSE, ROCHESTER, FOR DEFENDANT-APPELLANT.
MILLER MAYER LLP, ITHACA (ANTHONY N. ELIA, III, OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Steuben County (Robert B. Wiggins, A.J.), dated January 31, 2019. The order, among other things, granted that part of plaintiff's motion seeking to enforce that part of an equitable distribution order requiring defendant to execute deeds transferring a one-half interest in certain properties to plaintiff. 
It is hereby ORDERED that the order so appealed from is unanimously modified on the law by vacating the provision requiring defendant to execute deeds to certain properties and denying that part of plaintiff's motion seeking that relief, and as modified the order is affirmed without costs.
Same memorandum as in Jolley v Lando ([appeal No. 1] — AD3d — [Oct. 2, 2020] [4th Dept 2020]).
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court